DETAILED ACTION
	Claims 1-7 and 12-24 are pending. Claims 1, 6, and 18-20 have been amended, claims 8-11 have been canceled, and claims 21-24 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed October 27, 2021, with respect to the rejection(s) of claim(s) 1-20 under 103 over Nakata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Akashi (U.S. 5,354,498) and Yoon (U.S. 2013/0044286).
Therefore, this action is Non-Final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 12-17, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi et al. (U.S. 5,354,498).
Akashi et al. teaches in Example 3: one gram of the liquid crystal polymer obtained in Example 1 was dissolved in 5.0 g of THF, and 0.2 g (16.6% by mass claims 1, 3, 4, 12-14) of a mixture of a dichroic dye and a low-molecular liquid crystal ("D 102 E claim 21) having a thickness of about 20 μm. NESA glass was press-bonded on the film to prepare a laminate cell [col 9 lines 7-14] (claim 22) wherein the liquid crystal polymer obtained in Example 1 was prepared such that nine grams of a cyanobiphenyl type acrylic monomer having formula (1) shown below and 1.0 g (10% by mass claim 1) of butyl acrylate were copolymerized in tetrahydrofuran (hereinafter abbreviated as THF) using azobisvaleronitrile ("V-65", produced by Wako Pure Chemical Industries, Ltd.) as an initiator. The reaction mixture was purified by using methanol to collect about 9 g of a liquid crystal polymer [col 8 lines 14-21]:

    PNG
    media_image1.png
    91
    329
    media_image1.png
    Greyscale
[col 8 line 25] which is equivalent to a repeating unit (1) containing a mesogenic group with a molecular weight of 363.45 of instant claim 1 represented by Formula (1) of instant claim 2 when P1 is a main chain of the repeating unit, L1 is a single bond, SP1 is a spacer group, M1 is a mesogenic group, and T1 is a terminal group; butyl acrylate is equivalent to a repeating unit (2) with a molecular weight of 128.2 of instant claims 1, 5, and 15-17 which does not have a mesogenic group (claim 7). Akashi et al. also teaches the liquid crystal polymer is used in display devices, optical shutters, and memories [col 1 lines 57-60] (claim 24).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (U.S. 5,354,498).
With regard to claims 6 and 18-20, Akashi et al. teaches in Example 3, nine grams of a cyanobiphenyl type acrylic monomer and 1.0 g of butyl acrylate were copolymerized [col 8 lines 14-21] such that 1.0 g, i.e. 10% by mass, is substantially close to 7% by mass required of the instant claims. Therefore, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985). Furthermore, Akashi et al. teaches a composition ratio of the liquid crystal compound to the non-liquid crystal compound in the liquid crystal .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (U.S. 5,354,498) as applied to claim 21 above, and further in view of Yoon et al. (U.S. 2013/0044286).
With regard to claim 23, Akashi et al. teaches the above laminate cell comprising the liquid crystal polymer but does not teach a λ/4 plate on the film.
However, Yoon et al. teaches a circular (λ/4) polarizing plate comprising a linear polarizer and an optical film [0053] as well as a display device including the circular polarizing plate [0122] wherein the optical film includes a polymeric layer and a liquid crystal layer (light anisotropic film) [0009] such that the liquid crystal layer may include a polymerizable liquid crystal compound in a polymerized state which may refer to a state where the liquid crystal compounds are polymerized and thereby form a backbone such as a main chain or side chain of a liquid crystal polymer in the liquid crystal layer [0018]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akashi et al. to additionally comprise a circular polymerizing plate as taught by Yoon et al. through routine experimentation in the liquid crystal art.
Response to Amendment
	Due to the amendment of the specification, the objections have been withdrawn.
	Due to the amendment of instant claims 1, 6, and 18-20, the objection has been withdrawn.
	Due to the cancelation of claim 8, the objection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Anna Malloy/Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722